Mr. Justice Teacher,
delivered the opinion of the court.
This is an appeal from the decree of the circuit court of Hinds county dissolving an injunction and dismissing a bill in equity.
The bill was filed to enjoin a judgment at law procured upon a promissory note, the enjoined consideration whereof was a gaming transaction.
A judgment obtained upon a gaming contract is void, and equity will give relief, although the defence might have been made at law. Humphries v. Bartee, 10 S. & M. 295.
It is no answer that a promissory note, based upon a gaming consideration, has passed into the hands of an innocent holder for a valuable consideration, even without notice. The statute is peremptory, and makes the note.and the contract void absolutely. 3 Kent, 80.
■In this instance, Francis, one of. the defendants to the bill, seeks to carry into effect, by a subsequent contract, an original illegal and void contract. This cannot be permitted. Adams et al. v. Rowan et al. 8 S. & M. 638. The indebtedness of Lucas to Waul arose from an amount of money won at play. The statute places a taint upon the indebtedness that nothing can purify. In short, it stands as ’if no indebtedness ever arose between them.
The decree must be reversed, and this court directs the injunction to be reinstated and made perpetual.